Citation Nr: 1429666	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-02 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin cancer, to include as due to exposure to herbicides.

2.  Entitlement to service connection for rib lesions.

3.  Entitlement to a rating in excess of 20 percent for a duodenal ulcer disease.

4.  Entitlement to a rating in excess of 20 percent for a ventral hernia.  

5.  Entitlement to a rating in excess of 20 percent for abdominal scars.

6.  Entitlement to a rating in excess of 10 percent for a midline abdominal scar.  

7.  Entitlement to a compensable rating for malaria.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from November 1966 to November 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In his January 2011 and November 2012 substantive appeals, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in June 2013, but in an April 2013 statement, the Veteran withdrew his request for a Board hearing and asked that his case be forwarded to the Board for a decision based on the evidence currently of record.  Therefore, the Veteran's hearing request was properly withdrawn.

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed June 2003 rating decision denied service connection for skin cancer of the hands, face, arms, and ears.  

2.  The evidence associated with the claims file subsequent to the June 2003 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for skin cancer.  

3.  Rib lesions are not etiologically related to the Veteran's active service.  

4.  The Veteran's duodenal ulcer disease is moderate in nature and is manifested by near-continuous moderate manifestations and has not been productive of moderately-severe symptoms manifested by impairment of health, anemia, weight loss, or recurrent incapacitating episodes. 

5.  The Veteran has a large ventral hernia, but there is no evidence that it is not well-supported by a belt under ordinary conditions.  

6.  The Veteran's abdominal scars have an approximate total area of 75 square centimeters.  

7.  The Veteran has one painful scar, a midline abdominal scar.

8.  The Veteran does not have active malaria and does not have residuals of the single instance of active malaria while in active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for skin cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Rib lesions were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for a rating in excess of 20 percent for duodenal ulcer disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 (2013).

4.  The criteria for a rating in excess of 20 percent for a ventral hernia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7339 (2013).

5.  The criteria for a rating in excess of 20 percent for abdominal scars have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7801 (2013).

6.  The criteria for a rating in excess of 10 percent for a painful midline abdominal scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2013).

7.  The criteria for a compensable rating for malaria have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 6304. (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

When providing the notice, it is necessary for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the new and material evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the claim to reopen a previously denied claim of entitlement to service connection for skin cancer, the Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in December 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim and of the reasons for the prior denial and the unique character of the new and material evidence that must be presented. 

With regard to his claims of entitlement to service connection for rib lesions and entitlement to increased disability ratings, the Board finds that the Veteran has been provided adequate notice in response to those claims.  The record shows that the Veteran was mailed letters in December 2009, December 2010, and October 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2009, December 2010, and October 2011 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim to reopen a previously denied claim of entitlement to service connection for skin cancer and that a VA medical opinion has not been obtained in response to that claim, but notes that VA has no obligation to provide an examination or obtain an opinion if new and material evidence has not been presented.  38 C.F.R. § 3.159(c)(4) (2013).

Additionally, the Board acknowledges that a VA medical opinion has not been obtained in response to the claim of entitlement service connection for rib lesions.  VA is obliged to provide a VA examination or obtain a medical opinion when:  (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4) (2013); Charles v. Principi, 16 Vet. App. 370 (2002).

There is no competent evidence of record indicating the Veteran's left seventh rib lesion is related to active service or of any event, disease, or injury during service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted. 

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A June 2003 rating decision denied service connection for skin cancer of the hands, face, arms, and ears based on a finding that it was not a disease associated with exposure to herbicides and it was not present during active service.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the June 2003 rating decision included service medical records, which were silent for treatment for or a diagnosis of skin cancer while the Veteran was in active service; the Veteran's service separation form, which shows that the Veteran had service in the Republic of Vietnam and is presumed to have been exposed to herbicides; and current VA and private treatment records showing that the Veteran had been diagnosed with squamous cell and basal cell carcinoma.

The pertinent evidence that has been received since the June 2003 rating decision includes additional current medical records showing that the Veteran has had additional occurrences of squamous cell and basal cell carcinoma on multiple areas of his body.  

The Board finds that the evidence added to the record since the June 2003 rating decision is not new and material.  The Veteran was previously denied service connection for skin cancer because it was not a disability presumed to result from herbicide exposure and there was no evidence that it was present in service.  The Veteran has not provided evidence that shows his diagnosis of skin cancer is related to active service.  Evidence of additional occurrences of skin cancer does not in any way relate that diagnosis to active service and is cumulative and redundant of the evidence previously considered by VA that the Veteran has squamous and basal cell carcinomas.  No additional evidence showing a relationship to service has been received.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for skin cancer is not warranted. 

Entitlement to Service Connection for Rib Lesions

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran asserts that he has rib lesions that are related to active service.  The service medical records are silent for treatment or diagnosis of rib in active service.  At the October 1969 separation examination, the Veteran's lungs, chest, and musculoskeletal system were all noted to be clinically normal upon examination and a chest X-ray taken at that time revealed a normal chest.

A review of the post service medical records shows that in May 2004, the Veteran underwent a private computed tomography (CT) scan of his chest.  The CT scan revealed a bubbly lesion involving the mid axillary aspect of the left seventh rib.  It was determined that it was likely a fibrous dysplasia, although no definitive diagnosis was made at that time.  VA treatment records show that further imaging of the rib lesion performed in October 2009 and March 2010 revealed that the rib lesion was non-aggressive and had remained unchanged since the 2004 imagining.  Therefore, metastatic disease was ruled out at that time and further evaluation was deemed unnecessary.  There is no indication from the post-service medical evidence of record that the Veteran actually has symptoms of the rib lesion or that the rib lesion is in anyway related to his active service.

While the Veteran might sincerely believe that he has a rib lesion that is related to service and lay persons are competent to provide opinions on some medical issues, the question of whether a rib lesion identified more than 30 years after separation from active service is related to service falls outside the realm of common knowledge of a lay person and requires medical expertise.  Therefore, the Veteran is not competent to provide a medical opinion regarding the etiology of rib lesions.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, there is no indication that the Veteran had a rib lesion during active service.  The Veteran was diagnosed with a seventh left rib lesion in May 2004 and there is no indication from the competent evidence of record that the rib lesion has been related to the Veteran's active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for rib lesions is not warranted.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  That does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board finds nothing of record which leads to a conclusion that the evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding an issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Duodenal Ulcer Disease

Duodenal ulcers are rated under Diagnostic Code 7305.  A 20 percent rating is warranted if the disability is moderate with recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, or with continuous moderate manifestations.  A 40 percent rating is warranted if the disbility is moderately severe with less than severe symptomatology but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.  A 60 maximum percent rating is warranted if the disability is severe with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2013).

In an October 2011 VA examination report, it was noted that the Veteran experienced four or more recurrences of symptoms related to duodenal ulcer disease per year and that each recurrence lasted less than one day.  The Veteran did not report recurring episodes of severe symptoms.  The Veteran was noted to experience abdominal pain that occurred at least monthly, but that was relieved by standard ulcer therapy.  There was no evidence of anemia, weight loss, nausea, vomiting, hematesmesis, or melena.  The Veteran was not noted to experience incapacitating episodes.  The Veteran did not have hypertrophic gastritis, postgastrectomy syndrome, vagotomy with pyloroplasty or gastroenterostomy, or peritoneal adhesions.  The examiner noted that there were no other pertinent physical findings, complications, conditions, signs, or symptoms present.  The examiner noted a review of a November 2010 upper gastrointestinal (GI) radiographic study that revealed a normal barium swallow with the exception of a small hiatal hernia.  The examiner also noted that the Veteran had recently had a Complete Blood Count (CBC) laboratory test performed in May 2011, which revealed his hemoglobin to be 14.2 which was within normal limits.  The examiner reported that the Veteran had reported he was no longer working as a result of his inability to lift in excess of 20 pounds, but that the Veteran's duodenal ulcer disease did not impact his ability to work.  

A review of the record shows that the Veteran receives treatment for various disabilities at the VA Medical Center.  However, a review of the VA Medical Center treatment notes of record does not show that the Veteran receives regular treatment for duodenal ulcer disease or that he has symptoms that are worse than those reported at his VA examination.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for duodenal ulcer disease.  The Board notes that there is no evidence that the Veteran's duodenal ulcer disease is moderately severe, that he has impairment of health manifested by anemia and weight loss, or that he experiences recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.  At the October 2011 VA examination, there was no evidence of either anemia or weight loss and the Veteran denied experiencing incapacitating episodes as a result of duodenal ulcer disease.  Therefore, the Veteran's symptoms of duodenal ulcer disease more closely approximate those contemplated by the 20 percent rating and a higher rating is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2013).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for duodenal ulcer disease.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Ventral Hernia

The Veteran's ventral hernia is rated under Diagnostic Code 7339.  A 20 percent rating is warranted for small ventral hernias that are not well-supported by belt under ordinary conditions, healed ventral hernias, or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.  A 40 percent rating is warranted for large ventral hernias that are not well-supported by a belt under ordinary conditions.  A maximum 100 percent rating is warranted for massive, persistent, and severe diastasis of recti muscles; or, extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be unoperable.  38 C.F.R. § 4.114, Diagnostic Code 7339 (2013).

In an October 2011 VA examination report, the Veteran was noted to have had abdominal hernias as a result of 2004 surgical procedures .  The Veteran denied taking any medication for hernias.  It was noted that the Veteran had not undergone surgery for a ventral hernia.  Upon pysical examination, a large ventral hernia was present.  There was no indication for a supporting belt.  However, the hernia was noted to be inoperable as the Veteran had been advised against having additional abdominal surgery.  However, there was no finding that the ventral hernia in and of itself was inoperable, just that sugery was not recommended due to the Veteran's history.  There were no other pertinent physical findings, scars, complications, conditions, or signs /or symptoms related to the Veteran's ventral hernia.  The examiner noted that the Veteran was unable to lift in excess of 20 pounds and was not able to bend at the waist as a result of the hernia and various abdominal surgical procedures, but that he was capable of sedentary employment. 

A review of the record shows that the Veteran receives treatment for various disabilities at a VA facility.  However, a review of the VA Medical Center treatment notes of record does not show that the Veteran receives regular treatment for ventral hernia or that he has symptoms that are worse than those reported at the VA examination.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for a ventral hernia.  There is no evidence that the Veteran has a large ventral hernia that is not well-supported by a belt under ordinary conditions.  The Board acknowledges that the Veteran's ventral hernia was noted to be large.  However, there is no indication for a supportive belt, let alone any objective findings that it was not well-supported by a belt.  Therefore, the Board finds that the symptoms of the Veteran's ventral hernia more closely approximate those contemplated by the 20 percent rating criteria and so, a higher rating is not warranted at this time.  38 C.F.R. § 4.114, Diagnostic Code 7339 (2013).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for a ventral hernia.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Abdominal Scars

The Veteran's abdominal scars are rated under Diagnostic Code 7801, pertaining to scars, other than the head, face, or neck that are deep and nonlinear.  A 20 percent rating is warranted for scars in an area or areas of at least 12 square inches (77 square centimeters), but less than 72 square inches (465 square centimeters).  A 30 percent rating is warranted for scars in an area or areas of at least 72 square inches (465 square centimeters), but less than 144 square inches (929 square centimeters).  A 40 percent rating is warranted for scars in an area or areas exceeding 144 square inches (929 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2013).
 
The Veteran's painful midline abdominal scar is rated under 38 C.F.R. § 4.118, Diagnostic Code 7804, pertaining to scars that are unstable or painful.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A maximum 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).

In an October 2011 VA examination report, it was noted that the Veteran had abdominal scars as a result of abdominal surgical procedures performed in 2004.  The Veteran was noted to have two scars on his anterior trunk.  The first scar was along the midline from the xyphoid inferiorly.  The midline scar was noted to be deep and non-linear and was 25 centimeters long, 3 centimeters wide, with an approximate total area of 75 square centimeters, and the midline scar was slightly tender to touch.  The Veteran's second scar on his anterior trunk was a linear scar on the left upper quadrant.  The left upper quadrant scar measured 4 centimeters in length and there is no indication from the examination report that the scar was tender to the touch.  There was no disfigurement of the head, face, or neck.  There were no unstable scars or scars with frequent loss of covering of the skin over the scar.  There were no scars that were both unstable and painful.  There were no other pertinent physical findings, complications, conditions, or signs or symptoms such as muscle or nerve damage associated with the scars. The examiner noted that the Veteran's scars did not impact his ability to work.  

A review of the record shows that the Veteran receives treatment for various disabilities at the VA Medical Center.  However, a review of the VA Medical Center treatment notes of record does not show that the Veteran receives regular treatment for his abdominal scars or that the scars are worse than that which was reported in the October 2011 VA examination report.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for the size of the abdominal scars.  The Veteran does not have scars with an approximate total area of at least 72 square inches (465 square centimeters).  In fact, the Veteran's only deep nonlinear scar has an approximate total area of 75 square centimeters.  Therefore, the Veteran's abdominal scars more closely approximate the size and scope contemplated by the 20 percent rating and so, a higher rating is not warranted at this time.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2013).

The Board also finds that the Veteran is not entitled to a disability rating in excess of 10 percent for painful scars.  The Veteran was noted to have only one painful scar upon physical examination.  There is no indication that the Veteran's 4 centimeter linear scar was painful, but even if it were, the Veteran would need at least three painful scars to qualify for the higher rating as one or two painful scars would warrant a 10 percent rating.  The evidence does not show three or more painful scars.  Therefore, a disability rating in excess of 10 percent is not warranted for painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question have the scars warranted higher schedular ratings than those assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for abdominal scars.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Malaria

Malaria is rated under Diagnostic Code 6304.  A maximum 100 percent rating is warranted for active malaria.  The diagnostic code also notes that the diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  If the Veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapse of malaria must be confirmed by the presence or malarial parasites in blood smears.  Thereafter, the diagnostic code instructs that residuals, such as liver and spleen damage, should be rated under the appropriate system.  38 U.S.C.A. § 4.88b, Diagnostic Code 6304 (2013).

In an October 2011 VA examination report, the examiner noted that the Veteran had not had symptoms of or received treatment for malaria since his 30 day hospitalization for malaria while he was serving in the Republic of Vietnam.  The examiner noted that the Veteran's malaria was inactive, that the Veteran did not have symptoms attributable to malaria, and that the Veteran did not have residuals of the treatment for malaria while in active service.  The examiner further noted that the Veteran's malaria did not impact his ability to work.  

A review of the record shows that the Veteran receives treatment for various disabilities at the VA Medical Center.  However, a review of the VA Medical Center treatment notes of record does not show that the Veteran receives any treatment for active malaria or that he has any residuals that could be attributed for his treatment of active malaria while serving in the Republic of Vietnam.  

The Board finds that the Veteran is not entitled to a compensable rating for malaria or residuals of malaria.  There is no evidence that the Veteran has active malaria and the October 2011 VA examiner clearly stated that the Veteran did not have active malaria or residuals that could be attributed to his single bout of malaria, or treatment for malaria, while serving in the Republic of Vietnam.  Therefore, a compensable disability rating is not warranted.  38 U.S.C.A. § 4.88b, Diagnostic Code 6304 (2013).  

Consideration has been given to assigning staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for malaria.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disabilities on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings.  In addition, the evidence does not show frequent hospitalization beyond that envisioned by the currently assigned ratings.  The Board acknowledges that there is some indication from the record that the Veteran is unable to work as a result of his service-connected disabilities in combination.  However, the issue of entitlement to a TDIU has been addressed as a separate issue in this appeal and is being remanded.  Further, there is no indication that any of the disabilities on appeal, by themselves, cause a marked interference with employment beyond that contemplated by the currently assigned ratings.  Therefore, the Board finds that referral of this case for extra-schedular consideration is not warranted.


ORDER

New and material evidence has not been presented to reopen the claim for entitlement to service connection for skin cancer and the appeal is denied.

Entitlement to service connection for rib lesions is denied.  

Entitlement to a rating in excess of 20 percent for a duodenal ulcer disease is denied.  

Entitlement to a rating in excess of 20 percent for a ventral hernia is denied.

Entitlement to a rating in excess of 20 percent for abdominal scars is denied.  

Entitlement to a rating in excess of 10 percent for a painful midline abdominal scar is denied.  

Entitlement to a compensable rating for malaria is denied.




REMAND

The Board finds that additional development is required before the remaining issue on appeal is decided.  The Veteran does not current meet the schedular criteria for the assignment of TDIU.  However, a review of the record shows that the Veteran may be prevented from physical labor by limitations resulting from his service-connected ventral hernia.  While the VA examiner indicated that the Veteran was able to perform sedentary employment, the record suggests that the Veteran may not be able to obtain such employment as it is inconsistent with his education and occupational background.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2013).  

When a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but does not meet the percentage requirements for a TDIU of 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of assignment of TDIU.  38 C.F.R. § 4.16(b) (2013).

Therefore, the Board finds that the issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) should be referred to the Director of the Compensation and Pension Service for consideration.  38 C.F.R. § 4.16 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director of Compensation and Pension Service for consideration of whether TDIU is warranted pursuant to 38 C.F.R. § 4.16(b).

2.  Then, readjudicate the claim for TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


